Field, C. J. delivered the opinion of the Court—Cope, J. and Norton, J. concurring.
The Attorney General very properly confesses error in the present case. If the witnesses offered disregarded the rule of the Court excluding their presence, until called, during the progress of the trial, the Court might have punished them as for a contempt. The fact constituted no ground for the exclusion of their testimony. The defendant could not enforce the rule, and to deprive him of the benefit of their testimony for its disobedience, without fault on his part, was manifestly unjust and illegal.
Judgment reversed and cause remanded for a new trial.